Citation Nr: 1647393	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus with peripheral neuropathy of the left and right upper extremities. 

2.  Entitlement to service connection for restless legs syndrome, to include as secondary to service-connected posttraumatic stress disorder (PTSD), anxiety, and depression; and/or diabetes mellitus with peripheral neuropathy of the left and right upper extremities. 

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran's service connection claims for an eye disorder and restless legs syndrome were previously remanded by the Board in decisions dated in February 2012, July 2014, and October 2015.  These issues have returned to the Board for appellate review.

In the October 2015 decision, the Board denied the Veteran's service connection claim for obstructive sleep apnea.  The Veteran appealed the Board's denial of this issue to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand.

The Veteran testified at a Decision Review Officer (DRO) hearing in August 2009.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.
This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate the Veteran's service connection claim for an eye disorder, a remand is needed to acquire an adequate VA medical opinion in compliance with the directives of the Board's prior remands.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The February 2012 Board remand requested a VA medical opinion on the questions of whether the Veteran's diagnosed eye disorders were directly related to service or secondary to his diabetes mellitus disability.  A subsequent April 2012 VA examination report stated that the Veteran's diagnoses included vitreal tuft, cataracts, and retinoschisis.  Although medical opinions were provided in April 2012, November 2014, and December 2015, these opinions failed to address direct service connection.

Regarding secondary service connection, the November 2014 VA examiner provided an opinion and rationale concerning whether the Veteran's cataracts were caused by his diabetes mellitus disability.  The examiner also opined that vitreal tufts and bilateral retinoschisis did not impact vision and were not associated with diabetes.  In the October 2015 remand, the Board found this opinion to be inadequate and requested that another opinion be obtained that addressed the aggravation aspect of secondary service connection.  However, a December 2015 opinion repeated the same inadequate opinion from November 2014.  In addition, the opinion on vitreal tufts and bilateral retinoschisis failed to include a supporting rationale.  Thus, the Board finds that it is inadequate in terms of both the causation and aggravation prongs of secondary service connection.
The Board also notes that a right eye refractive error was documented during service.  Refractive errors of the eyes are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  Service connection for such a defect may only be granted for additional disability due to a disease or injury superimposed upon a defect during military service.  VAOPGCPREC 82-90 (July 18, 1990).  Thus, the examiner's opinion should address this standard on remand.

Regarding the Veteran's service connection claim for restless legs syndrome, the Board finds that another VA medical opinion must be obtained that complies with the Board's previous remands.  The July 2014 Board remand directed the AOJ to obtain a VA medical opinion that addressed direct service connection as well as whether the Veteran's restless legs syndrome was secondary to his service-connected PTSD.  In an October 2014, a VA examiner provided a negative opinion for both theories of entitlement.  In addressing direct service connection, the examiner noted that there were no complaints or diagnoses during service or shortly after separation that were related to restless legs syndrome.  However, the examiner did not explain the significance of these findings.  38 C.F.R. § 3.303(d).  

In addition, the October 2015 Board remand requested a medical opinion that addressed whether the Veteran's restless legs syndrome is secondary to his diabetes mellitus disability.  In December 2015, a VA examiner concluded that the Veteran's restless legs syndrome was not caused or aggravated by his diabetes mellitus.  The examiner noted that the Veteran did not have diabetes associated with peripheral neuropathy and explained that without such an association, diabetes was not associated or causative of restless legs syndrome.  However, the Veteran is service-connected for peripheral neuropathy of the right and left lower extremity associated with diabetes mellitus.  In addition, an April 2007 VA examination report stated that complications of the Veteran's diabetes mellitus type II included mild peripheral neuropathy.  Thus, the Board finds that a remand is needed to obtain an adequate VA medical opinion on direct and secondary service connection.  Barr, 21 Vet. App. at 311; Stegall; 11 Vet. App. at 268.

In the Joint Motion, the parties agreed that the Board erred by not obtaining an adequate VA medical opinion related to the Veteran's service connection claim for obstructive sleep apnea.  In October 2014, a VA examiner provided a negative opinion related to secondary service connection.  In terms of the causation facet of secondary service connection, the examiner stated that the records reflected that the Veteran was diagnosed with obstructive sleep apnea before he received a PTSD diagnosis.  Regarding aggravation, the parties found that it was unclear what the November 2014 VA examiner meant by stating that "[r]eview of the current treatment records does not show that the [V]eteran's PTSD is thought to be aggravating his OSA."  In addition, the examiner did not provide support for his conclusion that "PTSD does not aggravate OSA."  Consequently, the Board finds that an additional medical opinion that discusses the aggravation prong of secondary service connection should be obtained upon remand.  Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eye disorder, restless legs syndrome, and obstructive sleep apnea.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Connecticut Health Care System dated since August 2016.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's eye disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current eye disorders.  The examiner should specifically indicate whether the Veteran has vitreal tuft, cataracts, and retinoschisis.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

Second, the examiner should provide an opinion as to the following questions:

(a) For each diagnosed right eye disorder, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the right eye disorder is an additional disability superimposed upon the refractive error during service.

(b) For each diagnosed left and/or right eye disorder, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

(c) For any identified vitreal tufts and/or retinoschisis, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each disorder was caused by the Veteran's service-connected diabetes mellitus with peripheral neuropathy of the left and right upper extremities. 

(d) For any identified cataracts, vitreal tufts, and/or retinoschisis, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each eye disorder was permanently aggravated by the Veteran's service-connected diabetes mellitus with peripheral neuropathy of the left and right upper extremities.

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's restless legs syndrome.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed restless legs syndrome, the examiner must opine as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the restless legs syndrome had its onset during active service or is otherwise related to active service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the restless legs syndrome was caused by the Veteran's service-connected diabetes mellitus with peripheral neuropathy of the left and right upper extremities. 

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the restless legs syndrome was permanently aggravated by the Veteran's service-connected diabetes mellitus with peripheral neuropathy of the left and right upper extremities.

The examiner should note that the Veteran is service-connected for peripheral neuropathy of the right and left lower extremity associated with diabetes mellitus.  In addition, an April 2007 VA examination report stated that complications of the Veteran's diabetes mellitus type II included mild peripheral neuropathy.

4.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's obstructive sleep apnea.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed obstructive sleep apnea, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the obstructive sleep apnea was permanently aggravated by the Veteran's service-connected PTSD, anxiety, and depression.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




